Exhibit 10.9 to 2006 10-K

November 6, 2006

VIA HAND DELIVERY

Mr. Clark D. Handy

133 Mill Brook Lane

Media, PA 19063

Re: Employment Offer

Dear Clark:

I am pleased to extend to you this offer of employment with Convergys
Corporation. The purpose of this letter is to confirm the details of the offer
that we have discussed:

 

1. We are offering you the opportunity to join Convergys Corporation as Senior
Vice President of Human Resources, reporting to the Chief Executive Officer or
his equivalent, with a mutually agreed start date of not later than December 18,
2006.

 

2. Your base salary will be not less than $25,000 per month, which equates to at
least $300,000 on an annualized basis.

 

3. You will be eligible to participate in the Convergys Incentive Award Plan
beginning on January 1, 2007. Your position has a target bonus of $175,000 at
100% goal attainment.

 

4. You will be eligible to receive annual awards valued at up to $325,000 in
restricted stock units (includes time-vested and performance-based) and up to
$100,000 in performance cash under the Company’s Long Term Incentive Plan, as
amended, based upon your manager’s assessment of your achievement of performance
objectives, the company’s achievement of total shareholder return objectives,
and conditioned upon approval of the Compensation and Benefits Committee of the
Board. Generally, the time-based restricted stock unit restrictions will lapse
three years after the date of grant and, with the performance-based restricted
stock unit, the actual number of shares issued at the end of any three-year
performance period will depend on Convergys’ total shareholder return for such
period relative to the total shareholder return of Convergys’ proxy peer group
companies. Equity awards are subject to the terms and conditions of the
Convergys Corporation 1998 Long Term Incentive Plan, as amended. You will be
eligible to participate starting January 1, 2007.

Convergys Corporation

Confidential and Proprietary



--------------------------------------------------------------------------------

Mr. Clark D. Handy

November 6, 2006

Page 2 of 4

 

5. You will be eligible to receive a one-time signing bonus of $100,000, less
applicable withholdings, payable by December 31, 2006. Should you voluntary
terminate your employment or be terminated for cause prior to November 27, 2007,
you agree that you will be indebted to, and will repay, Convergys 1/12 of the
total signing bonus for each month under 12 that you were employed by Convergys.

 

6. Subject to the approval of the Compensation and Benefits Committee, you will
receive a one-time grant of restricted stock units pursuant to which the Company
agrees to issue to you 10,000 shares of Convergys Corporation stock, subject to
a three-year cliff vesting provision, and otherwise subject to the terms and
conditions of the Convergys Corporation 1998 Long Term Incentive Plan, as
amended.

 

7. You will be eligible to participate in the benefit plans commensurate with
your G-Level position, which presently include available medical, vision and
dental coverage, executive split-dollar life insurance (at three times base
salary), executive deferred compensation plan (with applicable company match
after one year), cash balance pension plan, automobile allowance ($1,065 per
month), free parking, 401(k) (with applicable company match after one year),
membership to a local business club, and financial/legal/tax allowance ($7,500
per year). Your benefits also include 32 days Paid Time Off (PTO) per year.
Enclosed is a brief summary of the benefits currently available to you at
Convergys; further details will be forthcoming. The benefits described in this
section are subject to change or elimination by action of the CEO or the Board
of Directors, but only to the same extent that these benefits are changed or
eliminated for other similarly-situated executives at your same G-level. Should
you have any questions regarding these benefits, please contact me directly.

 

8. You are eligible for reimbursement of relocation expenses to Cincinnati, Ohio
according to the enclosed Convergys Relocation Policy. As discussed, the
specific location and timing of your move will be agreed upon, but will be no
later than six months following your start date.

 

9. Your employment with Convergys is at will and may be terminated by you or the
Company at any time, with or without cause. If Convergys terminates your
employment without cause, Convergys will offer you severance in an amount equal
to 12 months of your base salary plus target bonus plus the cash value of one
year of benefits at the date of termination. Such severance will not be offered
where termination is for “cause,” is initiated by you, or results from your

Convergys Corporation

Confidential and Proprietary

 



--------------------------------------------------------------------------------

Mr. Clark D. Handy

November 6, 2006

Page 3 of 4

 

     death or other situation rendering you unable to perform essential duties
of your position. Eligibility for such severance will require your execution of
a comprehensive Severance Agreement and Release of All Claims prepared by
Convergys. Convergys will have “cause” to terminate your employment if it
reasonably determines that you have been involved in fraud, misappropriation,
embezzlement, commission of a crime or an act of moral turpitude, or have
violated Our Code of Business Conduct, recklessly or willfully injured an
employee, Convergys’ property, business, or reputation, or have acted recklessly
in the performance of your duties. Before a termination “for cause” action is
taken against you, you will be given an opportunity to present your position in
person, with a representative of your choice, before the CEO.

 

10. In the event of a Change-In-Control occurring from the sale of Convergys
that results, within two years of the closure of such sale, in your termination,
a diminution in your compensation or the value of your benefits, a substantial
diminution in your responsibilities or position with the Company, a change in
your reporting assignment to other than the CEO or his equivalent, or that your
primary place of work be located more than 50 miles from Convergys’ corporate
headquarters in Cincinnati, Ohio, you will be offered severance in an amount
equal to 24 months of your base salary plus target bonus plus the cash value of
two years of benefits at the date of termination (all grossed up for tax
purposes), and your restricted stock units will be subject to accelerated
vesting. Eligibility for such severance will require your execution of a
comprehensive Severance Agreement and Release of All Claims prepared by the
successor.

 

11. Except for issues pertaining to your Non-Disclosure and Non-Competition
Agreement, any disputes between you and the Company or its officers or agents
regarding termination, change in position, an intentional tort, or harassment,
retaliation, or discrimination based on local, state, or federal law will be
subject to confidential, final and binding arbitration in Cincinnati, Ohio in
accordance with the Federal Arbitration Act and/or applicable Ohio law and, to
the extent not specified here, AAA rules. You and the Company waive our rights
to a judge or jury trial in court, although you are permitted to file a charge
with, and/or assist, an administrative agency like the Equal Employment
Opportunity Commission. A claim must be made within six months of a party’s
knowledge of the disputed matter or it is waived, and remedies are actual,
compensatory, liquidated, and punitive damages, and attorney fees, but do not
include reinstatement or promotion (for which front pay may be awarded instead).
The Company will pay the arbitrator’s fees and expenses, but each party is
responsible for their attorneys’ fees, costs of witnesses, and evidence. Each
side will limit discovery to two depositions, except that the arbitrator may
permit additional discovery. Judgment upon the arbitration award may be entered
in state or federal court.

Convergys Corporation

Confidential and Proprietary



--------------------------------------------------------------------------------

Mr. Clark D. Handy

November 6, 2006

Page 4 of 4

Please note that this offer and your employment will be governed by Ohio law.
This offer and its terms are confidential, and the offer is contingent upon the
following:

 

•  

Your providing acceptable documents for our inspection, attesting to your
identity and employability;

 

•  

Our satisfaction with a background information check;

 

•  

Your passing a pre-employment drug screen; and

 

•  

Your agreeing to the enclosed Non-Disclosure and Non-Competition Agreement.

We look forward to you joining the Convergys Team and are confident you will
find the challenging and dynamic Convergys environment one that will enable you
to fulfill your career objectives. Please indicate your acceptance of these
terms by signing below and returning a copy to me by 5:00 p.m. Eastern Daylight
Savings Time on Friday, November 10, 2006.

 

Sincerely,

/s/ James F. Orr

James F. Orr

Chairman & CEO

 

Acceptance:    

/s/ Clark D. Handy

   

November, 8, 2006

Clark D. Handy     Date

Convergys Corporation

Confidential and Proprietary